Citation Nr: 1726520	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  04-41 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for the post-operative residuals of right hand surgery with multiple lacerations, second joint, right thumb, and status post excision of a ganglion cyst from the right thumb.

2.  Entitlement to a compensable disability rating for the post-operative residuals of right hand surgery, third joint, right little finger.

3.  Entitlement to a noncompensable rating prior to June 2, 2003, and a rating in excess of 10 percent since June 2, 2003, for arthritis of the right thumb.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) since July 22, 2010.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to July 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In November 2007, February 2009, February 2010, and September 2014, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

At the January 2014 videoconference hearing, the Veteran waived initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The Board notes that the record contains a June 2016 substantive appeal for claims of entitlement to an initial evaluation in excess of ten percent for degenerative arthrosis with limitation of left knee flexion; an initial evaluation in excess of ten percent for degenerative arthrosis with limitation of right knee flexion; an evaluation in excess of 20 percent for residuals of a left knee injury, status post arthrotomy with medical meniscectomy; an evaluation in excess of 20 percent for chondromalacia of the right knee; entitlement to special monthly pension based on the need for aid and attendance; service connection for a heart condition; service connection for a low back condition; service connection for right cubital tunnel syndrome of the elbow as secondary to service-connected disabilities; and entitlement to nonservice-connected pension.  The substantive appeal contains a request for a videoconference hearing before the Board.  Therefore, these issues will be the subject of a Board decision subsequent to the videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable disability rating for the post-operative residuals of right hand surgery with multiple lacerations, second joint, right thumb, and status post excision of a ganglion cyst from the right thumb; entitlement to a compensable disability rating for the post-operative residuals of right hand surgery, third joint, right little finger; entitlement to a noncompensable rating prior to June 2, 2003, and a rating in excess of 10 percent since June 2, 2003, for arthritis of the right thumb; and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) since July 22, 2010.  In this case, a remand is necessary to ensure compliance with the Board's April 2011 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The September 2014 contained the following instructions:
* The examiner should describe in detail all current manifestations associated with the Veteran's right thumb or right little finger disabilities, including whether there is any impairment to Muscle Groups VII, VIII, IX, or any other affected muscle group.  If there is no impairment to any muscle group, this should be specifically noted.  

If there is any impairment to a muscle group, to specifically include Muscle Groups VII, VIII, IX, the examiner should indicate whether the residuals are best characterized as mild, moderate, moderately severe, or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.

* The examiner is specifically asked to reconcile all diagnoses and findings with the report of Dr. Zaremba, the current examination and the January 2008 VA examination.

* The examiner is also asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.

* If the percentage requirements of 38 C.F.R. § 4.16 for TDIU are not met, the RO must refer the claim to the Director of Compensation for consideration of an extraschedular rating.

During the September 2015 VA examination, the examiner determined that the scars on the right thumb and right little finger were not painful or unstable, and had no functional impact on the Veteran.  The examiner also determined that the right thumb and right little finger had a normal range of motion, with no ligament instability, recurrent subluxation, or locking.  The examiner addressed right hand neurological manifestations, and determined that they were unrelated to the Veteran's service-connected right hand disability.  Finally, the examiner determined that the Veteran's service-connected right thumb arthritis would prevent work requiring repetitive use of the right thumb.

Although the examination indicates generally that there were no other complications or conditions, the examiner did not specifically address impairment to Muscle Groups VII, VIII, and IX, as instructed by the remand.  Further, the examiner did not reconcile all diagnoses and findings with the report of Dr. Zaremba, the "current" examination, and the January 2008 VA examination.  Finally, while evaluating the Veteran's ability to secure or follow substantially gainful employment in light of his service-connected right thumb and right little finger disabilities, the claims file does not contain an evaluation that considers this ability in light of all of the Veteran's service-connected disabilities.

In the May 2016 statement of the case, the RO denied entitlement to TDIU on the basis that the Veteran was considered capable of gainful employment.  It is unclear whether the RO determined percentage requirements of 38 C.F.R. § 4.16 were met since July 22, 2010, and therefore unclear why the RO did not refer the Veteran's TDIU claim to the Director of Compensation for consideration of an extraschedular rating.

The Board notes that a July 21, 2010, rating decision denied entitlement to TDIU and was unappealed, thus becoming final.  As noted in the September 2014 remand, the Veteran's January 2014 hearing testimony re-raised the issue of entitlement to TDIU, and it must be adjudicated for the time period since July 22, 2010.  

With respect to the development required for the Veteran's TDIU claim, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills. Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records since September 2015 with the electronic claims file.

2.  Forward the Veteran's claims file to the September 2015 VA examiner or another qualified examiner for an addendum opinion addressing the Veteran's post-operative residuals of right hand surgery on the right thumb and right little finger, and right thumb arthritis.  The examiner should address the following:

(a)  The examiner should describe in detail all current manifestations associated with the Veteran's right thumb or right little finger disabilities, including whether there is any impairment to Muscle Groups VII, VIII, IX, or any other affected muscle group.  If there is no impairment to any muscle group, this should be specifically noted.  

If there is any impairment to a muscle group, to specifically include Muscle Groups VII, VIII, IX, the examiner should indicate whether the residuals are best characterized as mild, moderate, moderately severe, or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.

(b)  In context of distinguishing the right thumb and right little finger disabilities from any other current disability affecting the right upper extremity, the examiner is specifically asked to reconcile all diagnoses and findings with the report of Dr. Zaremba, the January 2008 VA examination; and the September 2015 VA examination.

3.  Schedule the Veteran for a VA examination with an appropriate VA examiner or vocational specialist to address the combined impact of his service-connected disabilities on his employability.  These disabilities include right knee chondromalacia; residuals of a left knee injury, status post arthrotomy with medial meniscectomy; right thumb arthritis; left and right knee degenerative arthrosis; post-operative residuals of right hand surgery on the right thumb and right little finger; right clavicle cystic lesion; and bilateral onychomycosis of the toenails.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of gainful employment, including any form of sedentary work.  When addressing the effect on the ability work the examiner must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles that led to the conclusion(s) reached.

4.  If the percentage requirements of 38 C.F.R. § 4.16 for TDIU are not met for any time period since July 22, 2010, the RO must refer the claim to the Director of Compensation for consideration of an extraschedular rating.

5.  After the development requested is completed, readjudicate the claims for increased ratings and adjudicate entitlement to TDIU after January 22, 2010.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

